UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1843


MARGARET O. OWE; MICHAEL T. OWE; PAUL O. OWE,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 9, 2009                   Decided:   June 18, 2009


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore N. Nkwenti, LAW OFFICE OF THEODORE NKWENTI, Silver
Spring, Maryland, for Petitioners.    Michael F. Hertz, Acting
Assistant Attorney General, John W. Blakeley, Senior Litigation
Counsel, Jane T. Schaffner, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Margaret Omolara Owe (“Owe”) and her two children, all

natives and citizens of Nigeria, petition for review of an order

of the Board of Immigration Appeals (“Board”) dismissing her

appeal from the immigration judge’s order denying her motion to

reopen.    We deny the petition for review.

               This court reviews the denial of a motion to reopen

for abuse of discretion.            8 C.F.R. § 1003.23(b)(1)(iv) (2008);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Barry v. Gonzales,

445 F.3d 741, 744 (4th Cir. 2006).                    The Board’s decision should

be reversed only if it is arbitrary, capricious or contrary to

law.     Massis v. Mukasey, 549 F.3d 631, 636 (4th Cir. 2008).                      A

denial    of    a   motion   to   reopen       must    be   reviewed   with   extreme

deference, since such motions are disfavored and every delay

works to the advantage of the deportable alien.                    Barry, 445 F.3d

at 744-45.          When, as here, the Board affirmed the immigration

judge’s decision to deny the motion to reopen, the court reviews

that decision and the immigration judge’s decision to the extent

the Board relied upon it.           Niang v. Gonzales, 492 F.3d 505, 511

n.8 (4th Cir. 2007).

               A removal order issued in absentia may be rescinded

“upon a motion to reopen filed within 180 days after the date of

the order of removal if the alien demonstrates that the failure

to appear was because of exceptional circumstances (as defined

                                           2
in    subsection     (e)(1)        of    this       section).”          See    8    U.S.C.

§ 1229a(b)(5)(C)(i) (2006).             Section 1229a(e)(1) provides that:

       The   term   “exceptional            circumstances”  refers   to
       exceptional circumstances           (such as battery or extreme
       cruelty to the alien or             any child or parent of the
       alien, serious illness             of the alien, or serious
       illness or death of the            spouse, child, or parent of
       the   alien,   but   not           including    less  compelling
       circumstances) beyond the          control of the alien.

              In determining whether exceptional circumstances are

present, the immigration judge should consider the totality of

the circumstances.        Kaweesa v. Gonzales, 450 F.3d 62, 68-69 (1st

Cir. 2006) (including the strength of the alien’s underlying

claim); Romero-Morales         v.       INS,      25   F.3d   125,    129-31    (2d   Cir.

1994).     Because both the Board and the immigration judge made

the   factual    finding      that      Owe       provided    insufficient         evidence

establishing     the   existence         of       exceptional    circumstances,        the

finding “must stand unless the record compels reversal . . .”

Celis-Castellano v. Ashcroft, 298 F.3d 888, 892 (9th Cir. 2002).

              We find no abuse of discretion as the Board has made

it    clear   that   in   a   motion       to       reopen    based    on     exceptional

circumstances brought on by a serious illness, the alien has the

burden of providing “detail regarding the cause, severity, or

treatment of the alleged illness” in the form of evidence from a

medical    professional       or    detailed           affidavits     from    the   alien,

roommates, friends and co-workers attesting to the extent of the

illness.      In re J-P-, 22 I. & N. Dec. 33, 34 (B.I.A. 1998).

                                              3
          Because the record does not compel a different result,

we deny the petition for review.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                  PETITION DENIED




                               4